It is a great honour for me to begin by congratulating Mr. Peter Thomson on his election to the presidency of the General Assembly at its seventy-first session. I wish him every success in the noble task that has been conferred upon him. I would like to express our gratitude to Mr. Mogens Lykketoft for all the hard work he undertook during his presidency at the seventieth session of the General Assembly.
I also with to take this opportunity to underscore the tireless work undertaken by Secretary-General Ban Ki-moon in the service of peace and security. His skills, leadership and ability to keep a close eye on the major problems facing our planet and to react accordingly have enabled us to foster a spirit of tolerance, mutual understanding and cooperation at the international level.
Mauritania, under President Mohamed Ould Abdel Aziz, is playing a crucial role in the maintenance of peace and security in the Sahel and Sahara regions through an approach based on openness, dialogue and professionalism. Despite a complex regional backdrop, our efforts have been successful, in particular in the fight against several terrorist groups and organizations, following lengthy struggles throughout 2010 and 2011.
Experts agree nonetheless that Mauritania represents an exception in terms of its success in fighting terrorism and extremist violence. Having managed to quash these effectively since 2011, we have also reinforced our security and defence capabilities without undermining individual or collective liberties and freedoms. We have continued to focus our full attention on sustainable development and the needs of those who are most vulnerable within society.
According to Reporters Without Borders, Mauritania has been ranked first among all Arab nations in terms of freedom of expression and freedom of the press for three years now. Furthermore, according to a recent United Nations Development Programme (UNDP) report, Mauritania is the leading country in the subregion in the UNDP Human Development Index. We have succeeded in guaranteeing and ensuring freedom of expression and the right to protest, demonstrate and assemble, meaning that we escaped unscathed from the so-called Arab Spring, which afflicted so many of our Arab brothers.
We have maintained open channels of dialogue between the majority Government and the opposition since the elections in 2011. That has allowed us to undertake profound regulatory and legislative reforms, particularly regarding the empowerment of Mauritanian women and the strengthening of the values of citizenship, respect for others and social harmony.
It is our belief that security and development are intrinsically linked, which is why we have adopted a very robust policy to tackle corruption, particularly with regard to public expenditure and procurement. We have also set in motion a series of initiatives to root out corruption in the private sector. That has allowed us to raise the necessary funds to increase our security and also create youth employment opportunities. That rational and judicious policy has led to unprecedented progress and development in many economic sectors. Infrastructure, roads, ports, hospitals and universities have undergone major construction programmes, and there have been improvements in electricity production thanks to our use of both traditional and renewable energy resources. We have also increased the number of homes with direct access to safe drinking water, particularly for families that have been living in shanty towns for more than 50 years.
Mauritania straddles the Arab Mahgreb world and the Saharan world, with a long Atlantic coastline on one border and the Sahara desert on another. Because of our geographical location, we are a key player in the security and economic panorama of West Africa. It is our desire to create harmony and understanding between the subregions to which we belong — the Mahgreb and sub-Saharan Africa — through a policy of good neighbourliness. We have adopted a neutral policy by way of response to the various conflicts in our region and with regard to the conflict in Western Sahara. It has always been our desire to remain neutral and support the efforts of the United Nations to find a permanent solution to the Western Sahara conflict. It is a conflict that is holding back integration and development in our region, and there is an urgent need to solve it.
Our credibility on a continental level was reflected during our presidency of the African Union in 2014. We also presided over the African Union Peace and Security Council in 2014, when we led and participated in many intiatives, especially in seeking to resolve the crises in Côte d’Ivoire, Libya, Mali and Burundi, to name but a few places. I am sure the Assembly recalls the courageous act of our President himself when he landed in Kidal, Mali, in a helicopter in 2014 during a period when the town was ravaged by conflict. Such a courageous act paved the way to the renewal of direct negotiations between the parties to the conflict. Furthermore, Mauritania is home to more than 60,000 Malian refugees in the Mbera camp in the east of the country.
Despite our scarcity of material and human resources as well as of natural resources, and notwithstanding the sensitivity of our geopolitical situation, we have contributed to many peacekeeping operations upon the request of the United Nations. We have deployed contingents in Côte d’Ivoire and the Central African Republic, and the leaders of those missions have all spoken warmly of the professionalism and ethical behaviour of the Mauritanian troops. Furthermore, it gives me pleasure to say that members of the Mauritanian gendarmerie units deployed in the Central African Republic were awarded medals today by the United Nations.
Mauritania took the lead in organizing the Group of Five for the Sahel, with Chad, Niger, Burkina Faso, Mali and Mauritania as members, and we are honoured to currently occupy the post of Secretary-General of the Group. It is our responsibility to coordinate the actions of these five countries in matters of security and good governance, while focusing in particular on the needs of the most remote and least populated areas. We have developed various programmes and initiatives, which have drawn the favourable attention of our international partners.
Mauritania warmly welcomed the opportunity to host the latest Arab Summit. Despite the short notice and the complex set of circumstances currently faced by the Arab region, we were nonetheless glad to take on that responsibility. We are convinced that, whatever the differences may be among our countries, each Arab Summit provides a valuable opportunity to bring about reconciliation between our countries and to brainstorm about our present and our future together. This very well-organized Summit produced some excellent resolutions, and we believe it sent a strong message, received in many countries, to all who seek to hold Arab brotherhood responsible for the propagation of unacceptable messages and for wreaking havoc.
We feel that we bear responsibility towards the greater Arab nation. That is why we attach a great deal of importance to the rights of the Palestinian people and their right to enjoy dignity and sovereignty as a State. The Palestines have a right to an independent State with East Jerusalem as its capital. It is our belief that the ongoing violations of human rights in Palestine and in other Arab territories occupied by Israel serve only to increase instability and further provoke the spread of violent extremism and terrorism throughout the world.
We would like to address all the parties to the bloody conflicts in countries such as Yemen, Libya and Syria, our brother Arab nations. We ask them to choose the path of wisdom with the best interests of their people at heart. We live in a global village where it is no longer possible to end conflict by military means, however strong an army might be.
The principle of the judicial immunity of States is a cornerstone of our international system, yet terrorism and violent extremism, together with drug trafficking, pose major challenges to international peace, security and order. Hence, States must develop synergies and join forces to tackle those challenges and overcome them together. Any national legislation that runs counter to international law, particularly as concers the judicial immunity of States, will undermine the efforts by the international community to tackle the aforementioned scourges.
Climate change is also a major threat to sustainable development, particularly in the regions of the Sahel and the Sahara. Mauritania, as is the case for many countries in the subregion, must face that problem squarely. Since the desert sands of the Sahara cover much of our country’s surface, environmental issues must necessarily cut across all aspects of our national policies, particularly those relating to economic development, if we are to pursue sustainable development. We have been able to limit the phenomenon of desertification. Thanks to our efforts and to the sponsorship of the President of the Republic of Mauritania, we have engaged in a tree-planting programme throughout the country to reverse the process of desertification. Our natural resources have also been included in an effective protection mechanism. Mauritania was chosen to host the Panafrican Agency of the Great Green Wall, an ambitious project of the African Union Commission that covers approximately 7,000 kilometres from west to east, linking the Atlantic coast with the Red Sea, in the fight against environmental degradation.
We have also been carefully protecting our fish stocks for future generations. We look favourably on the Paris Agreement on Climate Change, and it is our cherished hope that all parties will respect their commitments under it.
Mauritania aspires to the full implementation of an inclusive and ambitious work plan for cities and urban spaces that will flesh out the 2030 Agenda for Sustainable Development with its 17 Goals and its 169 targets. The modernization of our cities and towns will provide decent living standards for inhabitants and will ensure that social inclusion is tailored to the requirements of each individual and each setting. It is important to ensure that social development planning meets the need for dignity and decent living standards in urban spaces. We hope that Habitat III, to be held in October in Quito, will be a success and fully reflect the aspirations and hopes of our people. Our desire is to be able to achieve a holistic and comprehensive solution that strikes a balance between urban and rural living conditions.
